PER CURIAM:
Defendant was indicted, tried and convicted of the crime of robbery with aggravation in violation of sections 711.1 and 711.2, The Code, 1971. He was sentenced thereon, and appeals. We affirm.
Defendant assigns as error the overruling of defendant’s motion for a directed verdict and asserts there was insufficient evidence to sustain the verdict of guilty.
We have reviewed the record and are satisfied there was sufficient evidence to justify the submission of the case to the jury. This case is now affirmed. See rule 348.1, Rules of Civil Procedure.
Affirmed.